DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because:
Line 1: “Provided is a” should be changed to --A--.  
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cassel (US Patent 3,572,778).

 As to Claim 1, Cassel discloses a method for joining two pipes (Figs 1-3), the method comprising:
inserting an insertion portion of a first pipe (10) into a receiving portion of a second pipe (12), wherein the insertion portion has a cylindrical shape and is arranged at an end of the first pipe, the receiving portion has a tubular shape and is arranged at an end of the second pipe, and a cross sectional shape of at least a hollow portion of the receiving portion perpendicular to a central axis of the receiving portion is circular (Figs 1-3);
forming at least one through-hole in an area where the insertion portion and the receiving portion overlap each other, wherein the at least one through-hole penetrates the receiving portion and the insertion portion in a radial direction continuously from the receiving portion to the insertion portion (Fig 1-3);
threading the at least one through-hole to form at least one threaded hole (via the self-threading screw 24);
threadingly engaging at least one bolt (24) in the at least one threaded hole.
However, Cassel does not explicitly disclose how the apertures are formed.  Examiner notes that there are a finite number of predictable solutions for forming a radial hole in a cylindrical member (e.g. tapping, punching, drilling, using self-tapping or self-drilling screws, etc.)
	Lohbeck teaches a similar connection between a smaller diameter cylindrical member (2) and a larger diameter cylindrical member (4) wherein the members are connected to each other via threaded members (5) which are inserted through holes drilled radially through the interfitted members (Claim 9) to fasten the members together. It would have been obvious to one of ordinary skill in the art at the time of filing to have the aperture be formed by drilling as taught by Lohbeck as this is an engineering design choice to one of ordinary skill in the art yielding predictable results (e.g. forming a hole through a cylindrical member).
	Further, assuming arguendo that the self-threading screw does not meet the ‘threading’ and ‘threadingly engaging’ steps as set forth (a fact to which Examiner does not concede), Examiner takes Official Notice that the steps of drilling pilot holes, tapping said holes, and then inserting a threaded member to engage the formed threads is a well-known mechanical fastening practice which avoids/prevents damage to the fastener or to the articles being fastened.  Accordingly, It would have been obvious to one of ordinary skill in the art at the time of filing to replace the threading-threadingly engaging steps performed by a self-threading screw as taught by Cassel with the drilling of a pilot hole, threading said hole, and engaging a threaded fastener (such as a bolt or screw) would be an engineering design choice yielding expected and predictable results while preventing any potential damage to the fastener or article(s) being fastened.

As to Claim 2, Cassel discloses the method for joining two pipes according to claim 1, wherein:
an outer circumferential surface of the receiving portion comprises at least one seating portion (24; Examiner considers the top, flat surface of the washer to be a part of the seating portion of the receiving portion as seen in Figure 3) configured to contact a head of the at least one bolt, and the at least one seating portion comprises a flat surface (Fig 3).

As to Claim 3, Cassel discloses the method for joining two pipes according to claim 1, wherein the first pipe comprises a material that is compositionally different from a material of the second pipe (Col 5, Lines 5-6).

As to Claim 4, Cassel discloses the method for joining two pipes according to claim 1, wherein an outer diameter of a joined pipe formed by the first pipe and the second pipe increases in a direction from the first pipe to the second pipe (Fig 1).

As to Claim 5, Cassel discloses the method for joining two pipes according to claim 1, wherein the threadingly engaging the at least one bolt in the at least one threaded hole comprises threadingly engaging the at least one bolt in the at least one threaded hole to an extent that a tip of the at least one bolt reaches a hollow portion of the first pipe (Fig 3).

As to Claim 6, Cassel discloses the method for joining two pipes according to claim 1, wherein a melting point of the second pipe is higher than a melting point of the first pipe (Col 5, Lines 5-6; Examiner considers that a coupling made of pipe sections of different materials will inherently have different melting points).  

As to Claim 7, Cassel discloses the method for joining two pipes according to claim 1, wherein the at least one threaded hole penetrates the receiving portion and the insertion portion in the radial direction (Fig 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krogmeier et al (EP 2,078,870) and Thom (US Patent 4,344,719) each disclose a similar pipe connector having radial screws extending through interfitted pipes into a hollow interior of the innermost pipe.
Erickson (US Patent 7,854,564) also discloses a similar connection and further having pipes having different diameters adjacent the connection portion between the two.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/1/2022